              Case 2:19-cr-00035-RAJ Document 292 Filed 07/13/20 Page 1 of 1




 1                                                      HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8
     UNITED STATES OF AMERICA,                    )   No. CR19-035RAJ
 9                                                )
                       Plaintiff,                 )
10                                                )   ORDER GRANTING SECOND
                  v.                              )   MOTION TO EXTEND
11                                                )   SELF-SURRENDER DATE
     RHETT IRONS,                                 )
12                                                )
                       Defendant.                 )
13                                                )
14
15           THIS COURT, having reviewed Defendant Rhett Irons’ Second Motion to

16   Extend Self-Surrender Date, the Government’s response, and the records and files in

17   this case.

18           IT IS NOW ORDERED that Defendant’s Second Motion to Extend Self-

19   Surrender date (Dkt. #285) is GRANTED. The date by which Mr. Irons must report to

20   FCI La Tuna is extended 90 days, from July 28, 2020, to no sooner than October 26,

21   2020.

22           DATED this 13th day of July, 2020.

23
24
                                                       A
                                                       The Honorable Richard A. Jones
25                                                     United States District Judge
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO EXTEND                                            1601 Fifth Avenue, Suite 700
       SELF-SURRENDER DATE                                          Seattle, Washington 98101
       (Rhett Irons, No.CR19-035-RAJ) - 1                                      (206) 553-1100
